                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

KELVIN PATRICK CARTER,                  )
# 224404,                               )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:21-CV-47-WKW
                                        )                [WO]
PATRICE RICHIE JONES,                   )
Warden; LT. CLEMMONS;                   )
LT. RANDOLPH; SGT. LOGAN;               )
OFFICER JACKSON; and                    )
OFFICER WILLIAMS, Gang Unit,            )
                                        )
             Defendants.                )

                                    ORDER

      On June 3, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 11.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 23rd day of June, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
